                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION

AMANDA L. KRATZER,                        )
                                          )
      Plaintiff,                          )
                                          )
                        vs.               )   CAUSE NO. 1:19-CV-184 RLM
                                          )
ANDREW SAUL, COMMISSIONER                 )
OF SOCIAL SECURITY,                       )
                                          )
      Defendant,                          )

                              OPINION AND ORDER

      Amanda Kratzer seeks judicial review of the final decision of the

Commissioner of Social Security denying her applications for disability

insurance benefits under the Social Security Act, 42 U.S.C. §§ 423 et seq. The

court has jurisdiction over this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). For the reasons stated in open court at yesterday’s oral argument

and summarized below, the court reverses the Commissioner’s decision and

directs the Commission to award benefits.

      Ms. Kratzer was 32 in June 2013, the alleged onset of disability.1 She

applied for SSD based on a variety of physical and mental impairments,

including   vertigo,   headaches,   and   related   neurological   symptoms.   Her

applications were denied initially, upon reconsideration, and following an

administrative hearing in January 2018. The ALJ concluded at that hearing


      1At the administrative hearing, Ms. Tanner amended her onset date to
June 1, 2014.
that Ms. Kratzer had the residual functional capacity to perform sedentary

work   with   limitations,   including   her   past   relevant   work   as   a   office

manager/dispatcher/safety manager, dispatcher, and insurance sales agent

and, alternatively, other work that existed in significant numbers in the

national economy, and therefore wasn’t disabled within the meaning of the Act

from June 2014 through May 31, 2018. More specifically, the ALJ found that:

      Ms. Kratzer had severe impairments: history of electrocution with
       residual effects, headaches, sleep apnea, and obesity. (20 CFR §
       404.1520(c))

      Her impairments, alone and in combination, didn’t meet or equal the
       severity of any of the impairments listed in 20 C.F.R. Pt. 404, Subpt. P.,
       Appendix 1.

      Ms. Kratzer’s testimony “concerning the intensity, persistence and
       limiting effects of [her] symptoms [was] not entirely consistent with the
       medical evidence and other evidence in the record for the reasons
       explained in [the] decision.”

      The opinion of treating source Dr. Ahmad was entitled to great weight;
       the opinion of treating source Dr. Hilburn was entitled to some weight;
       the third party report of the claimants mother, Brenda Wright, was
       entitled to little weight; and the state agency determination was entitled
       to partial weight.

      Ms. Kratzer had the residual functional capacity to perform sedentary
       work with the following additional limitations- she: could occasionally
       climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; could
       never climb ladders, ropes, or scaffolds; must avoid unprotected heights,
       moving mechanical parts, and operating a motor vehicle; could tolerate
       occasional exposure to wetness; and could tolerate moderate noise in the
       work environment.

      Based on the vocational expert’s testimony, Ms. Kratzer could perform
       her past relevant work as an office manager/dispatcher/safety manager;
                                         2
         dispatcher; and insurance sales agent. The ALJ also found that, in the
         alternative, Ms. Kratzer could perform other work that existed in
         significant numbers in the national economy, including charge account
         clerk (DOT 205.367-014; 101,000 jobs nationally), information clerk
         (237.367-046; 90,000 nationally), and circuit board tester (726.684-110;
         117,000 jobs nationally).

[AR 11-20].

         When the Appeals Council denied Ms. Kratzer’s request for review, the

ALJ's decision became the final decision of the Commissioner of Social

Security. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). This appeal

followed.

         Ms. Kratzer contends that the ALJ improperly discounted the weight he

gave to her treating neurologist, Dr. Hilburn. The ALJ noted that Dr. Hilburn

estimated that Ms. Kratzer would need to take frequent work breaks and would

be absent more than three days a month. According to the testimony of the

vocational expert, Mr. Breen, that many absences would eliminate all full-time

competitive employment that would be available to her. The ALJ then wrote

"these     results   are   inconsistent   with   the   longitudinal   record   and   are

inconsistent with his examination findings from April 2017.”

          The ALJ didn't specify anything in the longitudinal record that is

inconsistent with the belief that Ms. Kratzer would miss more than three days

of work a month. The ALJ did say that it was also inconsistent with Dr.

Hilburn's examination findings from April 2017, but he didn't say how the

examination findings from April 2017 were inconsistent with Dr. Hilburn’s

                                            3
opinion. Dr. Hilburn listed “migraine headache without aura” and electrocution

and nonfatal effects of electric current, sequela” in his assessment. He noted

that Ms. Kratzer reported that she continues to struggle to function on a day-

to-day basis, that while the CPAP helps, her nighttime sleep is still somewhat

interrupted, that her headache frequency is down to having rather severe

headaches once or twice a week, and that those headaches are associated with

sonophobia and nausea. She reported still having difficulty with mental

focusing and organization and that she becomes anxious too easily and

periodically shuts down, and that at times she cannot function unless someone

is with her to help her. None of those notations are inconsistent with Dr.

Hilburn’s opinion. Something listed under the heading "review of systems" or

“physical examination" might be inconsistent with at least 3 days of absence

per month, but someone with medical training would have to explain why it

was inconsistent.

     The ALJ gave great weight to the opinion of Dr. Ahmad, the treating

neuropsychologist, but his opinion wasn’t inconsistent with Dr. Hilburn’s

opinion that Ms. Kratzer would have at least three absences a month. The ALJ

accurately noted that Dr. Ahmad had reported in December 2016 that Ms.

Kratzer’s depression was stable, that she had little ongoing anxiety, and that

she should be applying for work -- those comments are inconsistent with Dr.

Hilburn’s comment on her depression and anxiety. But Dr. Ahmad's December

2016 report doesn’t mention headaches and says, in addition to the statement

                                      4
that she should be applying for work, that "client is unable to work due to

injuries sustained while at work 3 years ago."

      A treating physician's opinion is entitled to controlling weight if it is both

well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the

case record. 20 C.F.R. § 416.927(c)(2). The ALJ didn’t criticize Dr. Hilburn’s

clinical or laboratory diagnostic techniques, and the administrative record

doesn’t contain substantial evidence that is inconsistent with Dr. Hilburn's

opinion about the impact of Ms. Kratzer's headaches. The ALJ erred in not

giving Dr. Hilburn’s opinion controlling weight. This error goes beyond the lack

of a logical bridge. Because Dr. Hilburn’s opinion was entitled to controlling

weight, the record compels a finding that Ms. Kratzer was disabled.

      Accordingly, the Commissioner’s decision is REVERSED and, given the

absence in the record of anything to contradict the proposition – entitled to

“controlling weight” under the regulations – that Ms. Kratzer’s headaches will

cost her too many days’ work for full-time employment -- the Commissioner is

DIRECTED to award Ms. Kratzer disability benefits.

      SO ORDERED.

      ENTERED:     January 30, 2020



                                          /s/ Robert L. Miller, Jr.
                                      Judge
                                      United States District Court

                                        5
